USDC IN/ND case 1:21-cv-00131-WCL-SLC document 5 filed 04/22/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JOSEPH LEE KAISER,

               Plaintiff,

                      v.                           CAUSE NO. 1:21-CV-131-WCL-SLC

 TIGGS CANTEEN SERVICES,

               Defendant.

                                  OPINION AND ORDER

       Joseph Lee Kaiser, a pretrial detainee proceeding without a lawyer, filed a

complaint under 42 U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court

must screen the complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. To proceed beyond the pleading stage, a

complaint must contain sufficient factual matter to “state a claim that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The court must give the complaint liberal construction. Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

       Mr. Kaiser is a detainee at the Steuben County Jail awaiting trial. He alleges that

on March 18, 2021, he was eating dinner, which consisted of hot dogs and beans. When

he took a bite of the beans, he “bit down on rock debris that was inside the beans and
USDC IN/ND case 1:21-cv-00131-WCL-SLC document 5 filed 04/22/21 page 2 of 4


broke my tooth.” (ECF 1 at 2.) He filed a grievance, and jail staff asked him if he needed

to see a dentist. He said “no” because, in his words, “I don’t trust them.” (Id.) He alleges

that Tiggs Canteen Services (“Tiggs”), the company that supplies food to the Steuben

County Jail, was the “cause of all this pain and problems.” (Id.) Based on these events,

he sues Tiggs for compensatory and punitive damages.

       Because Mr. Kaiser was a pretrial detainee when this incident occurred, his claim

must be analyzed under the Fourteenth Amendment. Miranda v. Cty. of Lake, 900 F.3d

335, 352 (7th Cir. 2018). The Fourteenth Amendment prohibits “punishment” of pretrial

detainees. Bell v. Wolfish, 441 U.S. 520, 535 (1979). A pretrial detainee states a valid

Fourteenth Amendment claim by alleging that (1) the defendant “acted purposefully,

knowingly, or perhaps even recklessly,” and (2) the defendant’s conduct was

“objectively unreasonable.” Miranda, 900 F.3d at 353–54. However, “negligent conduct

does not offend the Due Process Clause,” so allegations of negligence or even gross

negligence will not suffice. Id. at 353.

       The incident Mr. Kaiser describes was understandably upsetting, but he has not

alleged a plausible Fourteenth Amendment claim. It is apparent from the complaint that

this was some type of isolated accident resulting from negligence, rather than

purposeful or even reckless conduct. He attaches grievances reflecting that jail staff

immediately notified Tiggs about what had occurred, and that as of the day following

this incident, Tiggs was “taking steps to keep this from happening again.” (ECF 1 at 5.)

To the extent Mr. Kaiser is claiming that the company did not follow food service

regulations, a violation of local regulations does not give rise to a federal constitutional


                                              2
USDC IN/ND case 1:21-cv-00131-WCL-SLC document 5 filed 04/22/21 page 3 of 4


claim. Wozniak v. Adesida, 932 F.3d 1008, 1011 (7th Cir. 2019) (“[A] constitutional suit is

not a way to enforce state law through the back door.”); Scott v. Edinburg, 346 F.3d 752,

760 (7th Cir. 2003) (observing that “42 U.S.C. § 1983 protects plaintiffs from

constitutional violations, not violations of state laws or . . . departmental regulations”).

Whether he may have some remedy available in state court under tort law principles is

a matter the court does not reach.

          Furthermore, the only defendant he names is the company itself, not any

individual who could be held personally responsible for allowing a rock to get into his

food. A private company may be held liable for constitutional violations when it

performs a state function. See Hildreth v. Butler, 960 F.3d 420, 422 (7th Cir. 2020).

However, there is no general supervisory liability under 42 U.S.C. § 1983, and Tiggs

cannot be held liable solely because it employs the food service workers who cooked

the beans in question. J.K.J. v. Polk Cty., 960 F.3d 367, 377 (7th Cir. 2020). A private

company performing a public function can also be held liable to the same extent as a

government actor under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658

(1978). See Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). However, Mr.

Kaiser does not plausibly allege that Tiggs has an official policy of putting rocks in

detainees’ food, or that it was an unconstitutional policy or practice that caused his

injury.

          Therefore, the current complaint does not state a plausible claim for relief. In the

interest of justice, the court will allow Mr. Kaiser to amend his complaint if, after

reviewing the court’s order, he believes that he can state a plausible claim, consistent


                                                3
USDC IN/ND case 1:21-cv-00131-WCL-SLC document 5 filed 04/22/21 page 4 of 4


with the allegations he has already made. See Abu-Shawish v. United States, 898 F.3d 726,

738 (7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1022 (7th Cir. 2013).

       For these reasons, the court:

       (1) GRANTS the plaintiff until May 24, 2021, to file an amended complaint if he

so chooses; and

       (2) CAUTIONS him that if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not state a

claim upon which relief can be granted.

       SO ORDERED on April 22, 2021.

                                                 s/William C. Lee
                                                 JUDGE WILLIAM C. LEE
                                                 UNITED STATES DISTRICT COURT




                                             4
